As filed with the Securities and Exchange Commission on February 12, 2013 1933 Act File No. 002-89287 1940 Act File No. 811-03967 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 49 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 51 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS INCOME FUNDS (Exact Name of Registrant as Specified in Charter) 55 Broadway New York, New York 10006 (Address of Principal Executive Office) (Zip Code) Registrant's Telephone Number, Including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Income Funds 55 Broadway New York, New York 10006 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. 1 This amendment is being filed solely to submit exhibits containing risk/return summary information in interactive data format that is identical to the Registrant’s risk/return information contained inits prospectus that was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 48 to the Registrant’s registration statement on January 28, 2013. 2 SIGNATURES Pursuant to the requirements of the SecuritiesAct of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly causedthis Post-Effective Amendment No. 49 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Edison, and the State of New Jersey, on the 12th day of February 2013. FIRST INVESTORS INCOME FUNDS By: /s/ Derek Burke Derek Burke President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 49 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Derek Burke President February 12, 2013 Derek Burke /s/ Joseph I. Benedek Treasurer February 12, 2013 Joseph I. Benedek /s/ Susan E. Artmann Trustee February 12, 2013 Susan E. Artmann* /s/ Mary J. Barneby Trustee February 12, 2013 Mary J. Barneby* /s/ Charles R. Barton, III Trustee February 12, 2013 Charles R. Barton, III* /s/ Stefan L. Geiringer Trustee February 12, 2013 Stefan L. Geiringer* /s/ Arthur M. Scutro, Jr. Chairman of the Board February 12, 2013 Arthur M. Scutro, Jr.* And Trustee /s/ Mark R. Ward Trustee February 12, 2013 Mark R. Ward* *By:/s/ Mary Carty Mary Carty (Attorney-in-Fact) Exhibit Index Type Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
